PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/438,949
Filing Date: 12 Jun 2019
Appellant(s): ACHATES POWER, INC.



__________________
Terrance A. Meador
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 7, 2022.

Grounds of Rejection To Be Reviewed On Appeal
2.	Every ground of rejection set forth in the Office Action dated 01/06/2015 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
3.	The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-6, 8-9, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Gehers reference (US Patent No. 2,027,035) in view of the Hulbert reference (US Patent No. 3,204,617) and further in view of the Pfleiderer reference (DE 3,516,506 A1).  
The Gehers reference discloses an assembly (FIGS. 1-4) with a connecting rod (7) having a head (12) with a planar top surface (FIG. 1) that fits in a notch (FIG. 2) formed in a wrist pin (17) that forms a flat seat for the connecting rod head (12) and is connected using bolts (22). 
a.	Regarding claim 1, the Gehers reference discloses: A connecting rod assembly (FIG. 1) comprising: a connecting rod (7) with a large end (implicitly disclosed by explicit disclosure of “connecting rod”) and a small end (FIG. 2) with a planar top (FIGS. 1-2); a piston wrist pin (17); and fasteners (22) to connect the connecting rod (7) to the piston wrist pin (17); wherein, the piston wrist pin (17) comprises a notch (FIG. 2—the cutout portion receiving the small end planar top of the connecting rod) and the small end planar top (FIG. 2) comprises a flat seating surface (FIG. 2—the area from the edge of the small end planar top to the protrusion in the middle is a flat sealing surface) dimensioned to fit into the notch (FIG. 2); wherein the piston wrist pin (17) comprises openings in the notch that receive the fasteners (22) (FIG. 2).  However, the Gehers reference fails to disclose with an oil reservoir; an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel and allows oil to pass into the oil reservoir; and wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
The Hulbert reference discloses a piston assembly (FIG. 1) that includes an oil reservoir (46) that is filled from an oil pump (39) through a longitudinal passage (36) that passes through the length of the connecting rod (34) and through annular groove (40) and orifice (48).  
The Hulbert reference teaches an oil reservoir (46) with an oil channel (36) in the connecting rod (34) to conduct a flow of oil from the large end (FIG. 2) to the piston wrist pin (32) (Column 2, lines 18-27) wherein the piston wrist pin (32) comprises an oil opening (48) in the notch (40) that aligns with the oil channel (36) (FIG. 2) and allows oil to pass into the oil reservoir (FIG. 2).  It is clear that the Hulbert reference discloses the common oil transferring apparatus of using an oil pump to pump oil through the connecting rod interior and through an opening into a reservoir formed inside the piston.  In other words, the Hulbert reference describes the common assembly of pumping oil through the connecting rod to provide lubrication around the pin as is readily known in the art.  It would have been obvious to one with ordinary skill in the art by the effective filing date of the claimed invention to have modified the Gehers reference to include an oil delivery system that moves pressurized oil through the connecting rod to the small end of the connecting rod and the pin to provide the advantage of lubrication of parts.  However, the combination of the Gehers reference and the Hulbert reference fail to disclose wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
	The Pfleiderer reference teaches wherein the small end planar top (FIG. 3) comprises a dowel pin (27) and the notch (FIG. 3) comprises an orientation opening (28) to receive the dowel pin (27).  This configuration would prevent a twisting force from rotating the small end and the large end away from each other.  In other words, to secure against torsion.  It would have been obvious to one with ordinary skill in the art by the effective filing date of the claimed invention to modify the Gehers reference with the teachings of the Pfleiderer reference, since it has been shown that modifying a flat surface of the connecting rod to include a dowel pin for insertion into an opening located in the flat surface of the notch in the pin would provide the advantage of preventing torsion between the two pieces.  
	b.	Regarding Claim 2, the combination of the Gehers, Hulbert, and Pfleiderer references teach all the elements of Claim 1 as stated above.  The combination of references fails to disclose wherein the fit between the notch and the small end is a transition fit.  The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit and interference fit it would be obvious to try any one of these methods to get the two pieces to fit together since they are a finite number (three) of identified, predictable solutions (these types of fits are well known in the art) and there is a reasonable expectation of success (there is no reason why a transition fit would not work).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would have been motivated to use a transitional fit to combine the wrist pin and the small end of the connecting rod together.  In addition, there is evidence in the figures that there is contact between the small end and the notch suggesting a transition fit and suggesting against an interference fit (which would obviate the need for fasteners) and a clearance fit (no contact).  
	c.  Regarding Claim 3, the combination of the Gehers, Hulbert, and Pfleiderer references teach all the elements of Claim 1 as stated above.  The combination of references fails to disclose wherein the fit between the notch and the small end limits twist in the assembly to 0.2⁰ or less.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2⁰ or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
	d.  Regarding Claim 4, the combination of the Gehers, Hulbert, and Pfleiderer references teach all the elements of Claim 1 as stated above.  The Gehers reference further discloses: wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch (FIG. 3). 
	e.  Regarding Claim 5, the combination of the Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 1 as stated above.  The combination of references fails to disclose wherein the fit between the notch and the small end is a transition fit and further wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0⁰ to 0.10⁰.  
	 The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit and interference fit it would be obvious to try any one of these methods to get the two pieces to fit together since they are a finite number (three) of identified, predictable solutions (these types of fits are well known in the art) and there is a reasonable expectation of success (there is no reason why a transition fit would not work).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would have been motivated to use a transitional fit to combine the wrist pin and the small end of the connecting rod together.  In addition, there is evidence in the figures that there is contact between the small end and the notch suggesting a transition fit and suggesting against an interference fit (which would obviate the need for fasteners) and a clearance fit (no contact).  
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0⁰ to 0.10⁰, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
	f.  Regarding Claim 6, the combination of the Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 1 as stated above.  The combination of references fails to disclose wherein the fit between the notch and the small end limits twist in the assembly to 0.2⁰ or less.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2” or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
	g.  Regarding Claim 8, the combination of the Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 1 as stated above.  The combination of references further discloses at least one shim (21) between the notch and the flat seating surface of the small end (FIG. 2). 
	 h.  Regarding Claim 9, the combination of the Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 1 as stated above.  The combination of references fails to disclose wherein the shim has a thickness of 0.5 mm.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a shim having a thickness of 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 
 i.	Regarding claim 19, the Gehers reference discloses: A connecting rod assembly (FIG. 1) comprising: a connecting rod (7) with a large end (implicitly disclosed by explicit disclosure of “connecting rod”) and a small end (FIG. 2); a wrist pin (17); and threaded fasteners (22) connecting the wrist pin (17) to the small end (FIG. 2); wherein the piston wrist pin (17) comprises openings within the transition fit that receive the threaded fasteners (22) (FIG. 2).  However, the Gehers reference fails to disclose a transition fit acting between the wrist pin and the small end to resist twist of the connecting rod along its length and with an oil channel in the connecting rod to conduct a flow of oil from the large end to the wrist pin; wherein the wrist pin comprises an oil opening that aligns with the oil channel; and, wherein the small end comprises a dowel pin and the wrist pin comprises an orientation opening within the transition fit to receive the dowel pin.
The Hulbert reference discloses a piston assembly (FIG. 1) that includes an oil reservoir (46) that is filled from an oil pump (39) through a longitudinal passage (36) that passes through the length of the connecting rod (34) and through annular groove (40) and orifice (48).  
The Hulbert reference teaches with an oil channel (36) in the connecting rod (34) to conduct a flow of oil from the large end (FIG. 2) to the piston wrist pin (32) (Column 2, lines 18-27) wherein the wrist pin (32) comprises an oil opening (48) that aligns with the oil channel (36) (FIG. 2).  It is clear that the Hulbert reference discloses the common oil transferring apparatus of using an oil pump to pump oil through the connecting rod interior and through an opening into a reservoir formed inside the piston.  In other words, the Hulbert reference describes the common assembly of pumping oil through the connecting rod to provide lubrication around the pin as is readily known in the art.  It would have been obvious to one with ordinary skill in the art by the effective filing date of the claimed invention to have modified the Gehers reference to include an oil delivery system that moves pressurized oil through the connecting rod to the small end of the connecting rod and the pin to provide the advantage of lubrication of parts.  However, the combination of the Gehers reference and the Hulbert reference fail to disclose wherein the small end comprises a dowel pin and the wrist pin comprises an orientation opening within the transition fit to receive the dowel pin.
	The Pfleiderer reference teaches wherein the small end (FIG. 3) comprises a dowel pin (27) and the wrist pin (FIG. 3) comprises an orientation opening (28) within the fit to receive the dowel pin (27).  This configuration would prevent a twisting force from rotating the small end and the large end away from each other.  In other words, to secure against torsion.  It would have been obvious to one with ordinary skill in the art by the effective filing date of the claimed invention to modify the Gehers reference with the teachings of the Pfleiderer reference, since it has been shown that modifying a flat surface of the connecting rod to include a dowel pin for insertion into an opening located in the flat surface of the notch in the pin would provide the advantage of preventing torsion between the two pieces.  
	The combination of Gehers, Hulbert, and Pfleiderer references fail to disclose a transition fit acting between the wrist pin and small end to resist twist of the connecting rod along its length and that the dowel pin connection is made with a transition fit.  
	The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit, and interference fit it would be obvious to try any one of these methods to get the two pieces to fit together since they are a finite number (three) of identified, predictable solutions (these types of fits are well known in the art) and there is a reasonable expectation of success (there is no reason why a transition fit would not work).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would have been motivated to use a transition fit to combine the wrist pin and the small end of the connecting rod together as well as the dowel pin connection.  In addition, concerning the wrist pin and the small end, there is evidence in the figures that there is contact between the small end and the notch suggesting a transition fit and suggesting against an interference fit (which would obviate the need for fasteners) and a clearance fit (no contact).  Furthermore, the “to resist twist” language adds nothing as this is just functional language describing what an interference fit would accomplish.
j.  Regarding Claim 20, the combination of the Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 19 as stated above.  The combination of references further discloses wherein the wrist pin comprises a notch (FIG. 2) comprising a first flat seating surface (FIG. 2—long flat cut along the lengthwise direction of the wrist pin), flat sides (flat sides along the notch), and securing openings (FIG. 2) that receive the fittings (22); the small end of the connecting rod comprises a second seating surface and flat side surfaces (FIG. 2); further wherein the transition fit is limited by dimensions of the wrist pin notch and the small end of the connecting rod (FIG. 2). 
 k.  Regarding Claim 21, the combination of the Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 19 as stated above.  The combination of references fails to disclose wherein the fit between the wrist pin notch and the small end limits twist in the connecting rod assembly to 0.2⁰ or less.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2⁰ or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
l.  Regarding Claim 22, the combination of the Gehers, Hulbert, and Pfleiderer references teach all of the elements of Claim 19 as stated above.  The combination of references fails to disclose wherein the transition fit limits twist in the connecting rod assembly to about 0.1⁰ or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transition fit limit twist in the connecting rod assembly to about 0.1” or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
m.  Regarding Claim 23, the combination of the Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 19 as stated above.  The combination of references further discloses at least one shim (21) between a wristpin notch and a flat seating surface of the small end of the connecting rod (FIG. 2).
6.	Claim(s) 10-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schum reference (US Patent No. 9,926,867) in view of the Gehers reference and further in view of the Hulbert reference and further in view of the Pfleiderer reference.  
The Schum reference discloses an opposed-piston engine (FIG. 1) having cylinders (10) with exhaust (14) and intake ports (16).  The engine (FIG. 1) also has a pair of pistons (20, 22) disposed in opposition to one another in a bore (12) of the cylinder (10) having two crankshafts (30, 32) disposed in a generally parallel relationship (FIG. 1) and positioned outside of respective intake and exhaust ends of the at least one cylinder (10).  The pistons (20, 22) are connected to one of the two crankshafts (30, 32) by a connecting rod assembly (FIG. 1).  
a.	Regarding claim 10, the Schum reference discloses: an opposed-piston engine (FIG. 1) comprising at least one cylinder (10) with longitudinally-separated exhaust (14) and intake ports (16) a pair of pistons (20, 22); disposed in opposition to one another in a bore (12); of the cylinder (10) and two crankshafts (30, 32) disposed in a generally parallel relationship (FIG. 1); and positioned outside of respective intake and exhaust ends of the at least one cylinder (10) (FIG. 1), each piston (20, 22) connected to one of the two crankshafts (30, 32) by a connecting rod assembly (FIG. 1).  However, the Schum reference fails to disclose the connecting rod assembly comprising a connecting rod with a large end and a small end; a piston wrist pin with an oil reservoir; and fasteners to connect the connecting rod to the piston wrist pin, wherein the piston wrist pin comprises a notch; wherein the piston wrist pin comprises openings in the notch that receive the fasteners; and the small end comprises a flat seating surface dimensioned to fit into the wrist pin notch an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel and allows oil to pass into the oil reservoir; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
The Gehers reference teaches it is conventional in the art of wrist pins for use in pistons to provide as taught in (FIG. 2) a connecting rod assembly (FIG. 2) comprising a connecting rod (7) with a large end (implicitly disclosed by “connecting rod”) and a small end with a planar top (FIG. 2); a piston wrist pin (17); and fasteners (22) to connect the connecting rod (7) to the piston wrist pin (17), wherein the piston wrist pin (17) comprises a notch (FIG. 2—the cutout portion receiving the small end planar top of the connecting rod) and the small end planar top (FIG. 2) comprises a flat seating surface (FIG. 2—the portion of the planar top from the edge to the projection that is a flat sealing surface) dimensioned to fit into the wrist pin notch (FIG. 3); wherein the piston wrist pin (17) comprises openings in the notch that receive the fasteners (22) (FIG. 2).  Such configurations/structures would allow the casting of the hubs integral with the piston (Column 2, lines 22-23). 
The combination of the Schum reference and the Gehers reference teach the invention as essentially claimed.  However, the modified Schum reference fails to disclose an oil reservoir and an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel with an oil reservoir; wherein the piston wrist pin comprises an oil opening that aligns with the oil channel and allows oil to pass into the oil reservoir; and, wherein the small end comprises a dowel pin and the wrist pin comprises an orientation opening to receive the dowel pin; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
The Hulbert reference teaches it is conventional in the art for oil supply systems for pistons for internal combustion engines to provide as taught in (FIG. 2) an oil reservoir (46); and an oil channel (36) in the connecting rod (34) to conduct a flow of oil from the large end (FIG. 2) to the piston wrist pin (32) (Column 2, lines 18-27) wherein the piston wrist pin (32) comprises an oil opening (48) in the notch (40) that aligns with the oil channel (36) (FIG. 2) and allows oil to pass into the oil reservoir (FIG. 2).  It is clear that the Hulbert reference discloses the common oil transferring apparatus of using an oil pump to pump oil through the connecting rod interior and through an opening into a reservoir formed inside the piston.  In other words, the Hulbert reference describes the common assembly of pumping oil through the connecting rod to provide lubrication around the pin as is readily known in the art.  It would have been obvious to one with ordinary skill in the art by the effective filing date of the claimed invention to have modified the Schum reference to include an oil delivery system that moves pressurized oil through the connecting rod to the small end of the connecting rod and the pin to provide the advantage of lubrication of parts.
The combination of the Schum reference, the Gehers reference, and the Hulbert reference teach the invention as essentially claimed.  However, the modified Schum reference fails to disclose wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.  
 The Pfleiderer reference teaches wherein the small end planar top (FIG. 3) comprises a dowel pin (27) and the notch (FIG. 3) comprises an orientation opening (28) to receive the dowel pin (27).  This configuration would prevent a twisting force from rotating the small end and the large end away from each other.  In other words, to secure against torsion.  It would have been obvious to one with ordinary skill in the art by the effective filing date of the claimed invention to modify the Gehers reference with the teachings of the Pfleiderer reference, since it has been shown that modifying a flat surface of the connecting rod to include a dowel pin for insertion into an opening located in the flat surface of the notch in the pin would provide the advantage of preventing torsion between the two pieces.
  b.	Regarding Claim 11, the combination of the Schum, Gehers, Hulbert, and Pfleiderer references teach all the elements of Claim 10 as stated above.  The combination of references fails to disclose wherein the fit between the notch and the small end in the connecting rod assembly is a transition fit.  The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit and interference fit it would be obvious to try any one of these methods to get the two pieces to fit together since they are a finite number (three) of identified, predictable solutions (these types of fits are well known in the art) and there is a reasonable expectation of success (there is no reason why a transition fit would not work).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would have been motivated to use a transitional fit to combine the wrist pin and the small end of the connecting rod together.  In addition, there is evidence in the figures that there is contact between the small end and the notch suggesting a transition fit and suggesting against an interference fit (which would obviate the need for fasteners) and a clearance fit (no contact). 
 c.  Regarding Claim 12, the combination of the Schum, Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 10 as stated above.  The combination of references fails to disclose wherein the fit between the notch and the small end limits twist in the connecting rod assembly to 0.2⁰ or less.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the connecting rod assembly to 0.2” or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
  d.  Regarding Claim 13, the combination of the Schum, Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 10 as stated above.  The Gehers reference teaches it is conventional in the art of wrist pins for use in pistons wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch in the connecting rod assembly (FIG. 3).  The Gehers reference teaches casting of the hubs integral with the piston.  
e.  Regarding Claim 14, the combination of the Schum, Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 10 as stated above.  The Gehers reference teaches it is conventional in the art of wrist pins for use in pistons wherein the fit between the notch and the small end in the connecting rod assembly is a transition fit and further wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0⁰ to 0.10⁰.  The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit and interference fit it would be obvious to try any one of these methods to get the two pieces to fit together since they are a finite number (three) of identified, predictable solutions (these types of fits are well known in the art) and there is a reasonable expectation of success (there is no reason why a transition fit would not work).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would have been motivated to use a transitional fit to combine the wrist pin and the small end of the connecting rod together.  In addition, there is evidence in the figures that there is contact between the small end and the notch suggesting a transition fit and suggesting against an interference fit (which would obviate the need for fasteners) and a clearance fit (no contact).  Furthermore, it would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0⁰ to 0.10⁰, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 
   f.  Regarding Claim 15, the combination of the Schum, Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 10 as stated above.  The combination of references fails to disclose wherein the fit between the notch and the small end limits twist in the connecting rod assembly to 0.2⁰ or less.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the connecting rod assembly to 0.2” or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
	  g.  Regarding Claim 17, the combination of the Schum, Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 10 as stated above.  The Gehers reference teaches at least one shim (21) between the notch and the flat seating surface of the small end (FIG. 2).  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the connecting rod assembly to 0.2” or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
h.  Regarding Claim 18, the combination of the Schum, Gehers, Hulbert, and Pfleiderer reference teach all the elements of Claim 10 as stated above.  The combination of references fails to disclose wherein the shim in the connecting rod assembly has a thickness of 0.5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a shim having a thickness of 0.5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-A).

RESPONSE TO ARGUMENT

Appellant argues (See page 6) that the disclosure of the Gehers reference does not teach or suggest that the flat seating surface is “dimensioned to fit into the notch” for at least two reasons and therefore the Examiner has failed to establish a prima facie case of obviousness.  
The first reason given by Appellant is that since there is no discussion of tolerance, dimension or other factors therefore there is no “fit” between the parts.  The Examiner respectfully disagrees.  One of ordinary skill in the art would recognize that the parts of Gehers “fit” together without an engineering detail sheet listing tolerances and dimensions or the like.  A requirement that every patent reference provide a detailed list of tolerances and dimensions in order to conclude that two pieces “fit” together would eliminate almost all patent references from the pool of prior art.  Certainly, one of ordinary skill in the art can look at two mechanical pieces and make a general determination if those two pieces fit together.  The disclosure of the Gehers reference clearly shows a fit between the head and the wrist pin.
The second reason provided is that the drawings show a slight space as shown in (FIG. 2) of the Gehers reference and in the appendix to the Appellant’s brief.  The same arguments apply for this second reason as they apply for the first reason.  A slight space, large space, or even with no space, one of ordinary skill in the art when looking at the figures of the Gehers reference would recognize that there is a “fit” between the parts.  There is no need for Gehers to disclose dimensions or tolerances in order to convey that there is a fit.  Accordingly, the Gehers reference teaches all the features of the claims listed in the rejection.  
	The Appellant then argues against the combination of the Hulbert reference to teach the oil delivery aspects of the invention by maintaining there is no motivation to modify the Gehers reference with the Hulbert reference (See page 7).  First, the differences the Appellant notes between the Gehers reference and the Hulbert reference is deemed immaterial since how the combustion bowl is formed in the face of the piston has is not related to the oil transport system.  Moreover, simply because the Gehers reference fails to disclose a need for oil transport certainly does not mean that its structure may not be modified in such a manner. Furthermore, there is an advantage in suppling oil: it would provide delivery of oil to a groove.  A person of ordinary skill in the art would recognize that providing oil into the chamber where the wrist pin rotates inside the piston of the Gehers reference would improve lubrication and therefore movement of the wrist pin since this is common practice in the piston and connecting rod art.  Accordingly, there is ample evidence showing a motivation to combine.  
	Next, the Appellant argues that the claim term “in the notch” is not taught (See pages 7-8).  However it should be noted that the “notch” was already disclosed by the Gehers reference.  The relevant question is: Can the notch of the Gehers reference be modified to include an oil opening that aligns with the oil chamber?  As shown by the disclosure in Hulbert, this is what is suggested by the Hulbert reference and one of ordinary skill in the art would be motivated to take the configuration in Hulbert and modify the Gehers reference in such a manner.  
	Furthermore, the Appellant argues that the small end of Pfleiderer’s connecting rod head (14) does not have a planar top; instead, the planar bearing surface (16) is at the bottom of the upper connecting rod part (11) (See page 9).  Similarly, the Appellant argues that the centering pin (27) is in the surface (15) of the connecting rod lower part (6) not “the small end of the connecting rod.”  It appears the Appellant misunderstands the interpretation of the Pfleiderer reference.  The entire structure is located in the small end of the connecting rod including the planar top having the pin.  Accordingly, this feature is taught.  
	 In addition, the Appellant argues that Pfleiderer fails to teach a notch in the wrist pin (See page 9).  This is because a notch in the wrist pin was disclosed by the Gehers reference and Pfleiderer was not brought in to teach that.  The Pfleiderer reference was brought in to teach “wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin,” which it teaches as explained in the rejections above. 
	Then the Appellant argues there is no motivation to combine the Gehers reference with the Pfleiderer reference (See pages 9-12).  The Pfleiderer reference was simply brought in to teach a pin and receiving hole combination in a connecting rod.  The advantage disclosed is “for securing against torsion.”  The Appellant states this is conclusory reasoning based on hindsight.  The examiner disagrees.  If the pin did not exist there would be two flat sides abutting each other allowing rotation between the top portion and the bottom portion rendering the Pfleiderer reference inoperable.  Similarly, the pin must be square for the same reasons.  The views in the drawings illustrate that the pin must be square or cylindrical, however, if the pin were cylindrical then there would be nothing to prevent rotation between the parts thereby rendering them inoperable. Clearly a person of ordinary skill in the art would recognize the advantage in adding such a dowel pin.  And modifying the Gehers reference would only further limit the torsion between its parts which in all cases would be desirable.  Accordingly, there are undeniable reasons providing motivation to combine the references.
	  The Appellant then argues for the patentability of the additional features of claim 2 (See pages 12-13).  The Appellant attacks the findings of Official Notice and obviousness under obvious to try.  The Appellant states since there are multiple subdivisions of the three types of fits the obviousness rationale of obvious to try would not apply since there are not finite combinations (See pages 13-14).  The fact remains, however, that there are only three types of fit one of which is the transition fit.  A person of ordinary skill in the art would be quite aware of the three types of fit and would be motivated to try the different types to find the type of fit that works best.  The Appellant argues that there is no evidence of contact between the parts in Gehers, however, (FIG. 1) shows the tongue (20) to be in contact with the recess (19) in the pin (17).  The Appellant then argues that bolts could be used in any types of fits, and that is true, however, they are much more likely to be used in a clearance fit as compared to an interference fit.  Regardless, the fact remains that there are three main types of fits well known to persons of ordinary skill in the art and such person would be motivated to try between the three different categories of fits before further deciding between any subcategory.
	The Appellant then argues claim 3 is not obvious over the references of record for additional reasons besides the argued reasons for the independent claim (See pages 14-15).  The Appellant argues the rejection is improper since the “general conditions” of the claim are not disclosed.  However, the Gehers reference discloses a fit between a notch and the small end that limits twist.  This is self-evident.  Then MPEP 2144.05 (II-A) was cited to show the obviousness of the range of 0.2⁰ or less.  Accordingly, the rejection of claim 3 stands.  
	The Appellant then argues that the Gehers reference fails to disclose controlling twist (See pages 15-16).  The Appellant admits the tongue (20) and recess (19) prevents twist, but argues the modified interpretation of the notch does not.  However, when viewing (FIG. 2) of the Gehers reference it is clear that if you were to rotate the connecting rod the rectangular-shaped head would have two corners strike the notch formed in the wrist pin (17) thereby limiting twist.  Accordingly, the rejection of claim 4 is sound.  
	Continuing on, the Appellant argues that the rejections of claims 19-23 are flawed (See pages 16-17).  The Appellant argues that since bolts are part of the assembly of the parts of the Gehers reference the Gehers reference fails to disclose a “fit between pieces for the purpose of securing two items together.”  The bolts are a piece of the puzzle in securing the pieces together, however, the structure and orientation of those pieces are also just as important in securing the two items together.  The Appellant contested declaring “to resist twist of the connecting rod along its length” to be functional language, but that is what it is.  One of ordinary skill in the art would understand that a transition fit between two pieces would resist twist.  Accordingly, these claims stand rejected.
	Finally, the Appellant argues that claims 10-15 and 17-18 are allowable over the cited references for at least the same reasons that the other claims are allowable.  Since it has been shown that the other claims stand rejected these claims also therefore stand rejected.  

7.	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES BRAUCH/
Examiner, Art Unit 3747

Conferees:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747   

/MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                     



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.